Citation Nr: 1107409	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-03 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
osteoarthritis of the right knee, to include a disability 
evaluation in excess of 10 percent prior to April 17, 2010, and, 
a disability evaluation in excess of 30 percent as of April 17, 
2010.  

2.  Entitlement to an increased disability evaluation for 
osteoarthritis of the left knee, to include a disability 
evaluation in excess of 10 percent prior to April 17, 2010, and, 
a disability evaluation in excess of 30 percent as of April 17, 
2010.  

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1956 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2008 and October 2010 rating decisions of 
the Department of Veterans Affairs Regional Office (RO) in 
Seattle, Washington and Phoenix, Arizona, respectively.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in Phoenix, Arizona in November 
2010.  A written transcript of this hearing has been prepared and 
incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.






REMAND

Bilateral Osteoarthritis of the Knees

The Veteran contends that he is entitled to increased disability 
evaluations for his service-connected osteoarthritis of the right 
and left knee.  Regrettably, additional evidentiary development 
is necessary before appellate review may proceed on these issues.  

The Veteran is currently rated as 30 percent disabled for each 
knee as of April 17, 2010, and he has disability ratings of 10 
percent for each knee prior to April 17, 2010.  The Veteran is 
currently rated under Diagnostic Code 5260 for limitation of 
flexion.  38 C.F.R. § 4.71a.  A 30 percent disability evaluation 
is the highest rating available under this code.  See id.  
However, higher disability evaluations are available when there 
is evidence of ankylosis of the knee under Diagnostic Code 5256.  
As discussed below, the record contains evidence suggestive of 
possible ankylosis, but this diagnosis has not been confirmed by 
the evidence of record.  

According to a March 2009 VA outpatient treatment record, the 
Veteran was struggling with walking and he had recently fallen.  
It was noted that the Veteran was subsequently in the floor for 
45 minutes before he could get up.  A private medical record from 
April 2009 notes that as of this time, the Veteran was now 
wheelchair bound and unable to walk.  The record does not 
indicate whether the Veteran was unable to walk due to limitation 
of motion, ankylosis or other symptomatology, however.  

The Veteran was subsequently afforded a VA examination in April 
2010.  The VA examiner noted that the Veteran's knee position was 
maintained at 90 degrees of flexion.  While this statement 
appears to suggest that the Veteran was suffering from ankylosis, 
the examiner never diagnosed ankylosis and it was later noted 
that the Veteran had flexion to 25 degrees on the left and to 20 
degrees on the right.  Therefore, it is unclear whether the 
Veteran suffered from ankylosis at the time of this examination.  
The examiner later noted that the Veteran was unable to put his 
knees through three repetitions of range of motion due to 
significant pain.  A subsequent VA examination from November 2010 
indicated that the Veteran had no motion in his knees.  However, 
the examiner again did not assign a diagnosis of ankylosis and 
there is no indication as to what degree of flexion the knees 
were fixated.  The Veteran later testified in a November 2010 
hearing that he was unable to move his knees and that he believed 
he suffered from ankylosis.  

In light of the above evidence, the Veteran should be scheduled 
for a VA examination to clarify whether he does in fact suffer 
from ankylosis of either knee.  The record contains evidence that 
is suggestive of ankylosis, but this diagnosis is not clear from 
the evidence of record.  If there is ankylosis, the examiner 
should indicate at what degree of flexion the Veteran's knees are 
fixated, as this fact is critical to assigning the proper 
disability evaluation under Diagnostic Code 5256.  See id.  

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of 
Appeals for Veterans Claims (Court) held that a claim for a total 
rating based on unemployability due to service-connected 
disability (TDIU), either expressly raised by the Veteran or 
reasonably raised by the record, is part of an increased rating 
claim.  According to the November 2010 VA examiner, the Veteran 
could not work solely based on his bilateral knee condition.  
Therefore, a claim of TDIU has reasonably been raised by the 
record.  The Board recognizes that this claim was previously 
denied by the RO in August 2009.  However, additional evidence of 
unemployability has been added to the record since this decision.  
The RO also sent the Veteran a notification letter regarding TDIU 
in October 2010.  However, it is not clear whether this claim is 
still under consideration by the RO, as the letter sent to the 
Veteran appears to imply that he needed to submit additional 
documentation before a claim of unemployability would be 
considered.  Under Rice, however, it is enough that this claim 
has been raised by the record.  Id.  

Where the schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  Presently, the Veteran is service-
connected for osteoarthritis of the right knee (rated as 30 
percent disabling), osteoarthritis of the left knee (rated as 
30 percent disabling), hemorrhoids (rated as 0 percent disabling) 
and an appendectomy (rated as 0 percent disabling), for a 
combined disability evaluation of 60 percent.  As such, the 
Veteran does not meet the percentage requirements laid out in 38 
C.F.R. § 3.340.  

Nonetheless, entitlement to the benefit on an extraschedular 
basis may be considered by the Director of the Compensation and 
Pension Service when a Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities, even though percentage requirements are not met, 
with consideration given to the Veteran's background including 
his employment and educational history.  38 C.F.R. §§ 3.321(b), 
4.16(b).  In determining whether the Veteran is entitled to a 
TDIU rating, neither nonservice-connected disabilities nor 
advancing age may be considered.  38 C.F.R. § 4.19.  

When there is plausible evidence that a Veteran is unable to 
secure and follow a substantially gainful occupation, without any 
affirmative evidence to the contrary, a Veteran's case is 
eligible for consideration under 38 C.F.R. § 4.16(b) by referral 
to the Compensation and Pension Director.  Based on the evidence 
above, it is clear that such referral is warranted in this case.  

Accordingly, the case is REMANDED to the AMC for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA 
examination before an appropriate 
specialist(s) to determine the current level 
of severity of his bilateral knee 
osteoarthritis.  The Veteran's claims file 
and a copy of this remand must be provided to 
the examiner at the time of examination.  The 
examiner should describe in detail all 
symptomatology associated with the Veteran's 
service-connected bilateral knee 
disabilities.  Specifically, the examiner is 
asked to indicate whether the Veteran suffers 
from ankylosis of either knee, and if so, at 
what degree of flexion are the knees 
ankylosed.  

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the knees, assuming that 
motion is possible.  If pain on motion is 
observed, the examiner should indicate the 
point at which pain begins.  In addition, the 
examiner should indicate whether, and to what 
extent, the Veteran likely experiences 
functional loss due to pain or any of the 
other symptoms noted above during flare-ups 
and/or with repeated use.  

2.  Unless the above examination reveals that 
the Veteran's service-connected knee 
disabilities are so disabling as to meet the 
percentage requirements of 38 C.F.R. § 3.340, 
the AMC should submit the claim for TDIU 
under 38 C.F.R. § 4.16(b) to the Director, 
Compensation and Pension Service.  The AMC 
should follow the dictates of section 4.16(b) 
in making this submission.  

3.  The AMC should then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC), 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


